Name: Commission Regulation (EEC) No 1540/87 of 22 may 1987 amending Council Regulation (EEC) No 3626/82 on the implementation in the Community of the Convention on international trade in endangered species of wild fauna and flora
 Type: Regulation
 Subject Matter: natural environment;  international affairs;  international trade
 Date Published: nan

 6 . 6 . 87 Official Journal of the European Communities No L 147 / 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 1540 / 87 of 22 May 1987 amending Council Regulation (EEC) No 3626 / 82 on the implementation in the Community of the Convention on international trade in endangered species of wild fauna and flora THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 3626 / 82 is hereby amended as follows : 1 . Annex A is amended af follows : ( a ) In the Interpretation of Appendices I and II , "Botswana 2000" is added to point 7 110 . ( b ) In Appendix II , under FLORA, CACTACEAE Having regard to Council Regulation (EEC ) No 3626 / 82 of 3 December 1982 on the implementation in the Community of the Convention on international trade in endangered species of wild fauna and flora ( 0 , as last amended by Regulation (EEC) No 1422 / 87 ( 2 ), and in particular Article 4 thereof, i ) CACTACEAE spp (*) + 213 * 3 deletion of the annotation '+ 213 ' ii ) deletion of Rhipsalis spp  4 . (c ) Appendix III is replaced by the Annex to this Regulation . 2 .. In Annex C , part 2 , under CARNIVORA, Felidae , the following species are deleted : Whereas , since the adoption of Commission Regulation (EEC) No 2384 / 85 ( 3 ), amendments have been made to Appendices I , II and III to the Convention ; Felis pajeros, Lynx lynx, Lynx pardinus, and the following species are inserted : Felis canadensis, Felis colocolo, Felis iriomotensis, Felis lynx, Whereas alterations of a taxonomic nature were made in respect of certain species ; whereas Appendices I , II and III to Annex A to Regulation (EEC ) No 3626 / 82 should now be amended to incorporate the amendments and alterations accepted by the Member States , parties to the above ­ mentioned Convention , and part 2 of Annex C to that Regulation should be altered ; Felis pardina . Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on the Convention on international trade in endangered species of wild fauna and flora , Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 May 1987 . For the Commission Stanley CLINTON DAVIS Member of the Commission H OJ No L 384 , 31 . 12 . 1982 , p. 1 . ( 2 ) OJ No L 136 , 26 . 5 . 1987 , p. 6 . ( 3 ) OJ No L 231 , 29 . 8 . 1985 , p. 1 . No L 147 / 2 6 . 6 . 87Official Journal of the European Communities ANNEX 'APPENDIX III 0 ) ( 2 ) Interpretation : 1 . References to taxa higher than species are for the purpose of information or classification only . 2 . Two asterisks (**) placed against the name of a species indicate that one sub-species is included in Appendix II and that this sub-species is excluded from Appendix III . 3 . The symbol ( = ) followed by a number placed against the name of a species denotes that the name of that species shall be interpreted as follows : = 372 Includes synonym Tamandua mexicana = 373 Includes synonym Cabassous gymnurus = 374 Includes synonym Manis longicaudata = 375 Includes generic synonym Coendou - 376 Includes generic synonym Cuniculus - 377 Includes synonym Nasua narica = 378 Includes synonym Galictis allamandi = 379 Includes generic synonym Viverra = 380 Also referenced as Tragelaphus eurycerus; includes generic synonym Taurotragus = 381 Also referenced as Ardeola ibis = 382 Also referenced as Egretta alba = 383 Also referenced as Spatula clypeata = 384 Also referenced as Nyroca nyroca = 385 Includes synonym Dendrocygna fulva = 386 Also referenced as Cairina hartlaubii = 387 Includes synonym Arborophila orientalis = 388 Also referenced as Turturoena iriditorques or Columba malherbii ( in part ) = 389 Also referenced as Columba mayeri - 390 Also referenced Treron australis ( in part ) = 391 Also referenced as Calopelia brehmeri; includes synonym Calopelia puella, = 392 Also referenced as Tympanistria tympanistria = 393 Also referenced as Terpsiphone bourbonnensis = 394 Includes synonym Bubalornis niger = 395 Also referenced as Euplectes afra = 396 Also referenced as Coliuspasser ardens - 397 Also referenced as Coliuspasser macrourus = 398 Includes synonym Euplectes franciscanus = 399 Also referenced as Anaplectes melanotis = 400 Includes synonyms Passer diffusus, Passer gongonensis, Passer suahelicus and Passer swainsonii = 401 Includes synonym Ploceus nigriceps = 402 Includes synonym Ploceus atrogularis = 403 Also referenced as Sitagra luteola = 404 Also referenced as Sitagra melanocephala ( 1 ) The entries '(C 1 )' '(C 2 )' after the name of a species or a higher taxon show that one or more sub-species or species , of that species or taxon , appear in part 1 or 2 of Annex C to the Regulation . ( 2 ) The translation of the latin names are as a guide only . 6 . 6 . 87 Official Journal of the European Communities No L 147 / 3 = 405 Includes synonyms Ploceus katangae, Ploceus reichardi, Ploceus ruweti and Ploceus vitellinus = 406 Also referenced as Hypochera chalybeata; includes synonyms Vidua amauropteryx, Vidua centralis, Vidua neumanni, Vidua okavangoensis and Vidua ultramarina = 407 Includes synonym Vidua orientalis = 408 Also referenced as Estrilda subflava or Sporaeginthus subflavus = 409 Also referenced Estrilda larvata; includes synonym Lagonosticta vinacea - 410 Includes generic synonym Spermestes = 411 Also referenced as Euodice cantans - 412 Also referenced as Hypargos nitidulus = 413 Includes synonym Parmoptila rubrifrons = 414 Includes synonyms Pyrenestes frommi and Pyrenestes rothschildi = 415 Also referenced as Estrilda bengala - 416 Also referenced as Pelusios subniger = 417 Formerly included in genus Natrix 4 . The name of the countries placed against the names of species are those of the Parties submitting these species for inclusion in this appendix . 5 . Any animal or plant , whether live or dead , of a species listed in this appendix , is covered by the provisions of the Convention , as is any readily recognizable part or derivative thereof, except plant seeds , spores , and tissue cultures ( Resolution Conf. 4.24 ). No L 147 / 4 Official Journal of the European Communities 6 . 6 . 87 Species Country FAUNA ANIMALS MAMMALIA MAMMALS Vampyrops lineatus False vampire bat CHIROPTERA Bats Phyllostomatidae New World leaf-nosed bats EDENTATA Edendates Myrmecophagidae Choloepidae Sloths Dasypodidae Armadillos Tamandua tetradactyla {**) = 372 Collared ant-eater Choloepus hoffmanni Hoffmann's sloth Cabassous centralis Northern naked-tailed armadillo Cabassous tatouay = 373 Eleven-banded or broad-banded armadillo PHOLIDOTA Pangolins or scaly ant-eaters Manidae Pangolins Mams gigantea Giant pangolin Manis tetradactyla = 374 Long-tailed pangolin Manis tricuspid Small-scaled tree pangolin (CI ) (C 1 ) (C 1 ) Uruguay Guatemala Costa Rica Costa Rica Uruguay Ghana Ghana Ghana Ghana Costa Rica Ghana Ghana Ghana Ghana Ghana Honduras Uruguay Honduras Honduras RODENT1A Rodents Sciuridae Squirrels and marmots Anomaluridae Scaly-tailed squirrels Epixerus ebii Ebian's palm squirrel Sciurus deppei Anomalurus beecrofti Beercroft's flying squirrel Anomalurus derbianus Lord Derby's flying squirrel Anomalurus peli Pel 's flying squirrel Idiurus macrotis Long-eared flying squirrel Hystrix cristata North African porcupine Hystricidae Old World porcupines Eretbizontidae New World porcupines Sphiggurus mexicanus = 375 Mexican porcupine Sphiggurus spinosus = 375 South American tree-porcupines Agouti paca = 376 Paca or spotted cavy Dasyprocta punctata Agouti Agoutidae Dasyproctidae 6 . 6 . 87 Official Journal of the European Communities No L 147 / 5 Species Country CARNIVORA I CARNIVORES I Procyonidae Bassaricyon gabbii Costa Rica Raccoons Olingo Bassariscus sumichrasti Costa Rica Mexican cacomistle l Nasua nasua = 377 Honduras Southern coati II Nasua nasua solitaria Uruguay Ring-tailed or red coati II Potos flavus Honduras Kinkajou II Mustelidae Eira barbara Honduras Weasels , badgers , skunks and Tayra others l I Galictis vittata = 378 Costa Rica Grison II Mellivora capensis Ghana , Botswana Ratel or honey-badger II Viverridae Civettictis civetta = 379 Botswana Genets , civets and mongooses Afrcican civet or civet cat II Protelidae Proteles cristatus Botswana Hyaenas Aardwolf PINN1PED1A ||l Seals and walruses II Odobenidae Odobenus rosmarus Canada Walruses Atlantic walrus \ ARTIODACTYLA I \ Even-toed ungulates \ I Tayassuidae Tayassu tajacu Guatemala Collared peccary l Hippopotamidae Hippopotamus amphibius (C 2 ) Ghana Hippopotamuses Common hippopotamus I Traguilidae Hyemoschus aquaticus Ghana Chevrotains Water chevrotain I Cervidae Cervus elaphus barbarus Tunisia True deer Barbary deer l Mazama americana cerasina Guatemala Costa Rican red brocket l Odocoileus virginianus mayensis Guatemala Bovidae Antilope cervicapra Nepal Cattle , sheep , goats , antelopes , etc. Blackbuck or Indian antelope l Boocerus eurycerus = 380 Ghana Bongo I Bubalus bubalis Nepal Asiatic or water buffalo , or arna I Damaliscus lunatus Ghana Swift topi or sassaby I Gazella cuvieri Tunisia Cuvier's gazelle I Gazella dorcas Tunisia l Dorcas gazelle I Gazella leptoceros Tunisia Slender-horned or Loder's gazelle l Tetracerus quadricornis Nepal Four-horned antelope or chousingha l Tragelaphus spekei Ghana Sitatunga or marshbuch l No L 147 / 6 Official Journal of the European Communities 6 . 6 . 87 Species Country AVES BIRDS RHE1FORMES Rheas Rheidae Rheas UruguayRhea americana (**) Common rhea or nandu , so South American ostrich CICONIIFORMES Wading birds ( herons and kin ) Ardeidae Herons and bitterns Ardea goliath Goliath heron Bubulcus ibis  379 Cattle egret Casmerodius albus = 380 Common or great egret Egretta garzetta Little egret Ephippiorhynchus senegalensis Saddle-billed stork (C 1 ) (C 1 ) (C 1 ) Ghana Ghana Ghana Ghana Ghana Ghana Ghana Ghana Ghana Ciconiidae Storks Leptoptilos crumeniferus Marabou ( adjutant) stork Threskiornithidae Ibises and spoonbills Hagedashia hagedash Hadada ibis Lampribis rara Spotted-breasted ibis Threskiornis aethiopicus Sacred ibis ANSERIFORMES Waterfowl Anatidae Ducks , geese and &gt;swans (C 1 )Alopochen aegyptiacus Egyptian goose Anas acuta Common pintail Anas capensis Cape teal Anas clypeata = 383 Northern Shoveller Anas crecca Common teal Anas penelope Eurasian wigeon Anas querquedula Garganey Aythya nyroca = 384 Ferruginous duck Cairina moschata Muscovy duck Dendrocygna autumnalis Red-billed whistling duck Dendrocygna bicolor = 385 Fulvous whistling duck Dendrocygna viduata Write faced tree duck Ghana Ghana Ghana Ghana Ghana Ghana Ghana Ghana Honduras Honduras Ghana , Honduras Ghana (C 1 ) (C 1 ) 6 . 6 . 87 Official Journal of the European Communities No L 147 / 7 Species Country Nettapus auritus African pygmy goose Plectropterus gambensis Spur-winged goose Pteronetta hartlaubii = 386 Hartlaub's duck Ghana Ghana Ghana HondurasSacroamphus papa King vulture FALCONIFORMES Cathardidae GALLIFORMES Gamebirds or fowl-like birds Cracidae Phasianidae Pheasants , partrigdes , quails and peacocks Costa Rica , Guatemala Honduras Guatemala , Honduras Honduras Guatemala Ghana Guatemala Malaysia Malaysia Malaysia Malaysia Malaysia Malaysia Malaysia Malaysia Malaysia Malaysia Nepal Guatemala Crax rubra (C 2 ) Great curassow Ortalis vetula (C 2 ) Plain chachalaca Penelope purpurascens Crested guan Penelopina nigra (C 2 ) Highland guan Agelastes meleagrides White-breasted guinea fowl Agriocharis ocellata Ocellated turkey Arborophila brunneopectus - 387 Brown-breasted tree partridge Arborophila charltonii Chesnut-breasted tree partridge Caloperdix oculea Ferruginous wood partridge Lophura erythrophthalma Crestless fireback pheasant Lophura ignita Crested fireback pheasant Melanoperdix nigra Black wood partridge Polyplectron inopinatum Rotschild's peacock-pheasant , mountain peacock-pheasant Rheinartia ocellata Rheinard's crested argus pheasant Rhizothera longirostris Long-billed wood partridge Rollulus rouloul Crested wood partridge or roulroul Tragopan satyra Horned tragopan or pheasant , satyre tragopan Burhinus bistriatus Double striped thick-knee CHARADRI1FORMES Burhinidae COLUMBIFORMES Pigeons , sandgrouse and dodos Columbidae GhanaColumba guinea Speckled pigeon or Guinea pigeon No L 147 / 8 Official Journal of the European Communities 6 . 6 . 87 Species Country Columba iriditorques = 388 Bronze-naped pigeon C 1Columba livia Rock dove Columba unicincta (African wood pigeon or Afep pigeon ) Nesoenas mayeri - 389 Pink pigeon Oena capensis Masked , cape or namaqua dove Streptopelia decipiens Mourning dove Streptopelia roseogrisea Pink-headed dove Streptopelia semitorquata Senegal , palm or laughing dove Streptopelia senegalensis Red-eyed dove Streptopelia turtur Turtle dove Streptopelia vinacea Vinaceous dove Treron calva = 390 African green pigeon Treron waalia Yellow-bellied green pigeon Ghana Ghana Ghana Mauritius Ghana Ghana Ghana Ghana Ghana Ghana Ghana Ghana Ghana Ghana Ghana Ghana Ghana Ghana Ghana Ghana Ghana Ghana Guatemala Turtur abyssinicus Black-billed wood dove Turtur afer Blue-spotted wood dove Turtur brehmeri = 391 Blue-headed wood dove Turtur tympanistria = 392 Tambourine dove Psittacula krameri Ring-necked parrakeet PSITTACIFORMES Parrots and kin Psittacidae Parrots CUCULIFORMES Cuckoos and kin Musophagidae Turacos or plantain eaters Corythaeola cristata great blue turaco Crinifer piscator Western grey plantain-eater Musophaga violacea Violed turaco Tauraco macrorhynchus Crested turaco PICIFORMES Rhamphastidae Ramphastos sulfuratus Keel-billed toucan 6 . 6 . 87 Official Journal of the European Communities No L 147 / 9 Species Country PASSERIFORMES Song birds or perching birds Muscicapidae Old World flycatchers Emberizidae Buntings Icteridae Icterids Fringillidae Finches or New World seed-eaters Mauritius Mauritius Uruguay Uruguay Ghana Ghana Ghana Ghana Ghana Ghana Ghana Ghana Ghana Ghana Ploceidae Weaver bird Bebrornis rodericanus Rodrigues warbler Tchitrea bourbonnensis = 393 Mascarene paradise flycatcher Gubernatrix cristata Green or yellow cardinal Xanthopsar flavus Saffron-cowled blackbird Serinus gularis Streaky-headed seed-eater Serinus leucopygius Grey-fronted canary or grey singing finch Serinus mozambicus Yellow-fronted canary or green singing finch Amblyospiza albifrons Grosbeak weaver Anomalospiza imberbis Cuckoo weaver Bubalornis albirostris = 394 White-billed buffalo weaver Euplectes afer - 395 Yellow-crowned bishop , golden bishop , Napoleon weaver Euplectes ardens = 396 Red-collared widow-bird or whydah Euplectes hordeaceus Black-winged red bishop Euplectes macrourus - 397 Yellow-mantled widow-bird , yellow-backed or yellow-mantled whydah Euplectes orix - 398 Red bishop , orange or grenadier weaver Malimbus cassini Ghana Ghana Ghana Ghana Ghana Ghana Ghana Ghana Ghana Ghana Ghana Ghana Ghana Black-throated malimbe Malimbus malimbicus Crested malimbe Malimbus nitens Blue-billed malimbe Malimbus rubriceps = 399 Red-headed weaver Malimbus rubricollis Red-necked weaver Malimbus scutatus Red-vented malimbe Passer griseus = 400 Grey-headed sparrow Petronia dentata Bush-sparrow Plocepasser superciliosus Chestnut-crowned sparrow-weaver Ploceus albinucha Maxwell 's black weaver Ploceus aurantius Orange weaver Ploceus cucullatus = 401 Rufous-necked , black-headed, spotted-backed or village weaver Official Journal of the European Communities 6 . 6 . 87No L 147 / 10 CountrySpecies Ploceus heuglini = 402 Heuglin's masked weaver Ghana Ploceus luteolus - 403 Ghana Little weaver Ploceus melanocephalus = 404 Ghana Black-headed weaver Ploceus nigerrimus Ghana Vieillot's black weaver Ploceus nigricollis Black-necked weaver Ghana Ploceus pelzelni Ghana Stender-billed weaver Ploceus preussi Ghana Yellow-capped weaver Ploceus superciliosus Ghana Compact weaver Ploceus tricolor Ghana Yellow-mantled weaver Ploceus velatus = 405 Ghana Vitelline or half-masked weaver - Quelea erythrops Ghana Red-headed quelea Sporopipes frontalis Ghana Speckle-fronted weaver Vidua chalybeata = 406 Ghana Village indigobird , steel finch , Senegal combassou Vidua interjecta Ghana Uelle paradise whydah Vidua larvaticola Ghana Bako indigobird Vidua macroura Ghana Pin-tailed whydah Vidua paradisaea - 407 Ghana Broad-tailed paradise whydah Vidua raricola Ghana Jambandu indigobird Vidua togoensis Ghana Togo paradise whydah \ Vidua wilsoni Ghana Pale-winged indigobird , Wilson's indigobird \ Amadina fasciata Ghana Cut-throat weaver , cut-throat or ribbon finch Amandava subflava = 408 Zebra waxbill , golden or orange-breasted Ghana waxbill Estrilda astrild Ghana Common waxbill or St Helen waxbill Estrilda caerulescens Ghana Lavender finch or lavender waxbill Estrilda melpoda Ghana Orange-cheeked waxbill Estrilda troglodytes Ghana Grey , red-eared , pink-cheeked or black-rumped waxbill Lagonosticta larvata = 409 Ghana Black-faced or masked-firefinch Lagonosticta rara Ghana Black-bellied firefinch \ Estrildidae 6 . 6 . 87 Official Journal of the European Communities No L 147 / 11 Species Country Ghana Ghana Ghana Ghana Lagonosticta rubricata Blue-billed firefinch Lagonosticta rufopicta Bar-breasted firefinch Lagonosticta senegala Senegal or red-billed firefinch Lonchura bicolor = 410 Black-and-white , black-breasted or rufous ­ backed mannikin Lonchura cuculiata = 410 Bronze mannikin Lonchura fringilloides = 410 Magpie mannikin Lonchura malabarica = 411 Silverbill , white-throated munia Mandingoa nitidula = 412 Green-backed twinspot Nesocharis capistrata Grey-headed oliveback Nigrita bicolor Chesnut-breasted negro finch Nigrita canicapilla Grey-crowned negro finch Nigrita fusconata White-breasted negro finch Ghana Ghana Ghana Ghana Ghana Ghana Ghana Ghana Ghana Ghana Ghana Ghana Ghana Ghana Ghana Ghana Ghana Nigrita luteifrons Pale-fronted negro finch Ortygospiza atricollis African quailfinch Parmoptila woodhousei = 413 Flowerpecker weaver finch Pholidornis rushiae Tit-hylia Pyrenestes ostrinus = 414 Black-bellied seedcracker Pytilia hypogrammica Yellow-winged or Red-faced Pytilia Pytilia phoenicoptera Crimson-winged Pytilia or Aurora finch Spermophaga haematina Blue-billed weaver or western bluebill Uraeginthus bengalus = 415 Cordon-bleu REPTIL1A REPTILES TESTUD1NATA Chelonians ( tortoises , terrapins and turtles ) Trionychidae Soft-shelled turtles Pelomedusidae Side-necked turtles Ghana Ghana Ghana Trionyx triunguis Nile soft-shelled turtle Pelomedusa subrufa Helmeted turtle Pelusios adansonii White-breated side-necked turle No L 147 / 12 Official Journal of the European Communities 6 . 6 . 87 Species Country Pelusios castaneus Ghana Pelusios gabonensis = 416 Stripe-backed side-necked turtle Ghana Pelusios niger Black side-necked turtle Ghana SERPENTES \ Colubridae Atretium schistosum India Olive keelback water snake Cerberus rhynchops India Dog-faced water snake Ptyas mucosus India Indian rat snake Xenochrophis piscator = 417 India Checkered water snake Elapidae Micrurus diastema Honduras Atlantic coral snake Micrurus nigrocinctus Honduras Black-banded coral snake Naja naja India Indian cobra Ophiophagus hannah India King cobra Viperidae Agkistrodon bilineatus Honduras Cantil l Bothrops asper Honduras Yellow-jawed tommygoff Bothrops nasuta Honduras Bothrops nummifera Honduras Jumping viper Bothrops ophryomegas Honduras Bothrops schlegeli Honduras Pit viper or eyelash viper Crotalus durissus Honduras Tropica] rattlesnake \ Vipera russellii India Russell's viper FLORA PLANTS GNETACEAE Gnetum montanum Nepal MAGNOLIACEAE Talauma hodgsonii Nepal Magnolia family Safan PAPAVERACEAE Meconopsis regia Nepal Poppy family PODOCARPACEAE Podocarpus nerifolius Nepal Podocarpus family Yellow wood TETRACENTRACEAE Tetracentron sinense Nepal'